PER curiam:
P — !
Los hechos que originan la controversia que hoy nos ocupa se remontan a 1960, cuando la Sra. Carmen Lydia Viera Reyes, hija de la aquí demandada peticionaria, Sra. *659María Reyes Ramírez, compró una residencia en la Urb. Vistamar en Carolina. Posteriormente, Carmen Lydia Viera Reyes se casó con el Sr. Raúl Díaz Díaz y construyó un segundo nivel a la propiedad. El primer nivel sirvió de residencia para su señora madre, la demandada peticiona-ria María Reyes Ramírez. En el segundo nivel se acomodó Carmen Lydia Viera Reyes junto a su esposo e hijo.
El 2 de septiembre de 1970 Carmen Lydia Viera Reyes falleció sin haber dejado testamento. Mediante su resolu-ción de 7 de diciembre de 1976, el entonces Tribunal Superior, Sala de San Juan, declaró únicos y universales here-deros a su hijo Raúl Díaz Viera y a su viudo Raúl Díaz Díaz en la cuota viudal usufructuaria, que en su día le correspondiera.
Así las cosas, siendo el señor Díaz Viera un menor, quedó al cuidado de su abuela, la demandada peticionaria María Reyes Ramírez quien, como ya expresáramos, vivía en los bajos de dicho inmueble. Al llegar a la mayoría de edad, el señor Díaz Viera reclamó sus bienes mediante una demanda de reivindicación de bienes muebles e inmuebles heredados, detentados por terceros de 25 de agosto de 1987.(1) En esencia, reclamó la posesión mediata del in-mueble en controversia. El 13 de diciembre de 1988 el en-tonces Tribunal de Distrito, Sala de Carolina, emitió una sentencia en la cual lo único que se estableció, por acuerdo de las partes involucradas, fue que Díaz Viera era el dueño del inmueble. Ordenó que así se hiciera constar en el Re-gistro de la Propiedad. Dispuso, además, que se inscribiera a favor del Sr. Raúl Díaz Díaz, padre de Díaz Viera, la participación en cuanto a la cuota viudal usufructuaria del inmueble. Cabe señalar que nada se dispuso en cuanto a la posesión inmediata de la demandada peticionaria María Reyes Ramírez.
*660Alrededor de siete (7) años más tarde, mediante una escritura pública suscrita el 26 de julio de 1995, el señor Díaz Viera vendió el inmueble al Sr. Carlos G. Jiménez Lugo (demandante recurrido), quien inscribió su derecho en el Registro de la Propiedad.(2) Este último ha estado llevando a cabo gestiones para que la demandada peticio-naria María Reyes Ramírez le entregue la posesión de la primera planta o le pague un canon por su uso. Esta se ha negado a lo solicitado. Además, presentó en el Tribunal de Primera Instancia, Sala Superior de Carolina, un pleito sobre nulidad de transacción, pleito que aún está pen-diente en dicho tribunal (Caso Núm. KAC-96-0033).(3)
El 20 de marzo de 1996 el demandante recurrido Jimé-nez Lugo instó un pleito de desahucio en precario contra la demandada peticionaria María Reyes Ramírez. Pese a la oposición de ésta, el tribunal de instancia declaró con lugar el desahucio por la vía sumaria. Fundó su decisión en que no había un aparente conflicto de título que derrotara el carácter sumario del procedimiento. No obstante, le reco-noció el derecho de retención que pudiera asistirle a ésta como edificadora de buena fe, a cuyos efectos le concedió un plazo de veinte (20) días para que presentara un desglose de las mejoras que alega le deben ser pagadas como edifi-cante de buena fe y le hacen acreedora a retener la pose-sión del inmueble en controversia.
Inconforme, la demandada peticionaria María Reyes Ramírez acudió al Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito). Sostuvo que ostenta la posesión del inmueble con el consentimiento del dueño, su *661nieto el señor Díaz Viera, desde 1960. Adujo que durante ese tiempo realizó mejoras a la propiedad, incluyendo el pago de la hipoteca que la gravaba. Expresó, además, que existe un conflicto de título el cual debe ser dilucidado en un juicio plenario. Finalmente, señaló que conforme a las disposiciones del Art. 382 del Código Civil, 31 L.P.R.A. see. 1468, le deben ser pagados todos los gastos útiles en los que incurrió.
A los fines de garantizar el ejercicio de su función revi-sora, el Tribunal de Circuito ordenó la paralización del desahucio. Luego de evaluar las posiciones de las partes, dicho tribunal resolvió: que la demandada peticionaria Ma-ría Reyes Ramírez no era poseedora de buena fe del inmue-ble en controversia y que no existía un conflicto de títulos que ameritara la tramitación del desahucio mediante un procedimiento ordinario.
Inconforme con el dictamen y después de denegada la reconsideración, la demandada peticionaria acudió ante nos y alegó la comisión de los errores siguientes :(4)
ERRÓ MANIFIESTAMENTE EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES AL DETERMINAR QUE LA PETICIONARIA ES POSEEDORA DE MALA FE SIN BRINDAR A ÉSTA UNA OPORTUNIDAD DE PRESEN-TAR PRUEBA EN EL TRIBUNAL DE PRIMERA INSTAN-CIA SEGÚN LO REQUIERE LA SECCIÓN 2826 DEL TÍ-TULO 32 DE L.P.R.A. [sic].(5)
*662La demandada peticionaria sostuvo que el Tribunal de Circuito incidió al concluir, sin el beneficio de la celebra-ción de una vista evidenciaría en el Tribunal de Primera Instancia, que era poseedora de mala fe. Le asiste la razón.
rH i — i
El concepto posesión, en su acepción de derecho real, se define como la posesión que tiene la apariencia de dominio; es la posesión de una persona, como si fuera el titular de la cosa o del derecho. F. Puig Peña, Compendio de Derecho Civil español: derecho reales, 3ra ed. rev., Madrid, Ed. Pirámide, 1976, T. II, pág. 349.
Nuestro Código Civil, en su Art. 360, reconoce dos (2) clases de posesión: la posesión natural, la cual define como “la tenencia de una cosa o el disfrute de un derecho por una persona”, y la posesión civil, la cual incide la misma tenencia o el disfrute de la cosa, pero “unidos a la intención de haber la cosa o derecho como suyos”. 31 L.P.R.A. see. 1421.
Según dispone el Art. 362 del Código Civil, 31 L.P.R.A. see. 1423, “[l]a posesión en los bienes y derechos puede tenerse en uno de dos aspectos: o en el de dueño, o en el de tenedor de las cosas o derechos para conservarlos o disfrutarlos, perteneciendo el dominio a otra persona”.
La posesión en nombre del dueño integra una posesión natural, que aunque esté protegida por los interdictos, *663nunca servirá de base para adquirir el dominio. Puig Peña, op. cit., pág. 360.(6)
' Con estos principios en mente, procedemos a resolver el asunto ante nos.
h-í 1 — 1
Como ya expresáramos, la demandada peticionaria Ma-ría Reyes Ramírez sostiene que incidió el Tribunal de Cir-cuito al concluir, ausente de prueba, que ella no era posee-dora de buena fe.
Por su parte, el Tribunal de Circuito resolvió que ésta perdió la condición de buena fe a partir de la sentencia que se dictara por estipulación en la acción de reivindicación, en la cual reconoció que el señor Díaz Viera, su nieto, era el único titular del inmueble en controversia. Incidió al así resolver.
Será poseedor de buena fe quien ignora que en su título o modo de adquirir exista un vicio que lo invalide. Art. 363 del Código Civil, 31 L.P.R.A. see. 1424. La buena fe se presume siempre, y al que afirma la mala fe de un poseedor le corresponde destruirla con prueba suficiente. Véase Art. 364 del Código Civil, 31 L.P.R.A. see. 1425. Además, según Castán Tobeñas, la mala fe requiere que el tribunal declare su existencia. J. Castán Tobeñas, Derecho Civil español, común y foral, 12ma ed. rev., Madrid, Ed. Reus, 1981, T. II, Vol. I, págs. 603-604.
Finalmente, el Art. 382 del Código Civil, supra, dispone que los gastos necesarios se abonan a todo poseedor, pero sólo el de la buena fe podrá retener la cosa hasta que se los satisfagan.
*664Los gastos útiles se abonan al poseedor de buena fe con el mismo derecho de retención, pudiendo optar el que le hubiese vencido en su posesión por satisfacer el im-porte de los gastos o por abonar el aumento de valor que por ellos haya adquirido la cosa. Véase, además, Marín v. Montijo, 109 D.P.R. 269 (1979).
A tenor con los argumentos esbozados, es ineludible con-cluir que la buena fe siempre se presume, a menos que quien afirme lo contrario destruya la presunción con prueba suficiente, y por ser una cuestión de hecho es al tribunal a quien le corresponde en última instancia declarar si en realidad existe la mala fe.
En el presente caso, la buena fe de la demandada peti-cionaria María Reyes Ramírez nunca ha sido cuestionada y nunca fue discutida en el pleito de reivindicación, ni si-quiera fue planteada en dicho procedimiento la posesión inmediata; tanto fue así que incluso ésta permaneció vi-viendo la propiedad sin objeción alguna de su nieto.
En vista de lo anterior y en armonía con los argumentos esbozados, procedía entonces que el Tribunal de Circuito devolviese el caso al foro de instancia para que celebrara una vista plenaria y dilucidara, conforme a la prueba ofre-cida, si la demandada peticionaria era o no poseedora de buena fe. Como corolario de lo anterior, debe determinarse si tiene entonces el derecho a retener la posesión del in-mueble hasta tanto se le compense por las mejoras que alega haber efectuado a éste. A tenor con las circunstancias muy particulares de este caso, resolver de otra manera atentaría contra los conceptos más básicos de hacer justi-cia en los tribunales.
“El Derecho no puede llevar a un resultado absurdo ni a un resultado injusto y debemos convencernos de que cuando nos lleva a este resultado es porque hemos seguido un ca-mino equivocado, porque hemos errado en nuestros razonamientos.” (Énfasis suplido.) J. Vallet de Goytisolo, *665Panorama de Derecho Civil, Barcelona, Ed. Bosch, 1963, pág. 86.
IV
Por los fundamentos antes expuestos, procede que se dicte sentencia revocando la resolución emitida por el 'Tribunal de Circuito de Apelaciones, que declaró que la de-mandada peticionaria María Reyes Ramírez era poseedora de mala fe. Se devuelve el caso al Tribunal de Primera Ins-tancia, Sala Superior de San Juan, para que continúe con los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Negrón García concurrió con el resultado. Además, entiende que la presente ponencia no amerita ser publicada como opinión per curiam. El Juez Asociado Señor Hernández Denton concurrió con el resul-tado sin opinión escrita.

 La acción civil fue instada contra la demandada peticionaria María Reyes Ramírez y los Sres. Miguel Ángel Viera Ramírez, Zoilo Viera Ramírez y sus respec-tivas sociedades legales de gananciales.


 Cabe mencionar que en la escritura de compraventa se tomaron las debidas providencias en torno a la cuota viudal usufructuaria que por derecho le correspon-día al Sr. Raúl Díaz Díaz, padre del vendedor Díaz Viera.


 En dicho pleito la demandada peticionaria María Reyes Ramírez alegó que la compraventa celebrada entre el señor Jiménez Lugo y su nieto señor Díaz Viera es nula, ya que nunca hubo consentimiento del padre de este último, quien a su vez tiene inscrito a su favor la cuota viudal usufructuaria en el Registro de la Propiedad. También sostuvo que es poseedora de buena fe y que, por ende, le cobija el derecho a retención de la propiedad, según dispone el Art. 382 del Código Civil, 31 L.P.R.A. see. 1468.


 El señor Jiménez Lugo compareció a este Tribunal mediante una moción de 6 de febrero de 1998. En esencia, nos indicó que desde junio de 1997 la demandada peticionaria ya no vive en el inmueble en controversia, por lo que entiende que es fútil toda gestión en cuanto al desahucio.
Mediante una moción de 17 de febrero de 1998, la demandada peticionaria María Reyes Ramírez tildó de falsa la alegación de Jiménez Lugo de que ésta ya no ocupaba la propiedad objeto de controversia. Señaló que para evitar el contacto con el señor Jiménez Lugo, no pasaba mucho tiempo en ésta. Aclaró, sin embargo, que tenía interés en que la controversia se resolviera en los méritos.


 Como segundo señalamiento de error, la demandada peticionaria María Reyes Ramírez alegó lo siguiente:
“ERRÓ EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES AL DETERMINAR QUE NO EXISTE UN CONFLICTO DE TÍTULOS QUE AMERITA LA TRAMITACIÓN DEL DESHAUCIO MEDIANTE UN PROCEDIMIENTO ORDINARIO.”
*662Conforme surge de la relación de hechos, la controversia planteada en este segundo señalamiento de error, la cual está íntimamente relacionada con un conflicto de título, fue planteada en un pleito independiente por la demandada peticionaria ante el Tribunal de Primera Instancia, Sala Superior de Carolina, en el Caso Civil Núm. KAC-96-0033, sobre una nulidad de compraventa. Tal acción fue presentada antes de la demanda de desahucio en precario (la cual también se relaciona con un conflicto de título) y aún está pendiente ante dicho tribunal. En vista de ello, resulta improcedente atenderla.


 Es posesión natural la tenencia de una cosa o el disfrute de un derecho por una persona.